           Case 2:17-cv-01685-RSM Document 169 Filed 11/08/18 Page 1 of 10




 1

 2                                                   Honorable Ricardo S. Martinez
 3

 4

 5

 6
                IN THE UNITED STATES DISTRICT COURT FOR THE
 7                    WESTERN DISTRICT OF WASHINGTON
 8                               AT SEATTLE
                                             )
 9
                                             )
10   BRIAN J. WAID,                          )    No. 2:17-cv-01685-RSM
                                             )
               Counter-Plaintiff,            )
11
                                             )
                        v.                   )   COUNTER-DEFENDANT’S
12
                                             )   TRIAL MEMORANDUM
     SANDRA L. FERGUSON,                     )
13
             Counter-Defendant.              )
                                             )
14
                                             )   Trial date: November 13, 2018
                                             )
15
                                             )
                                             )
16
                                             )
                                             )
17

18
            COMES NOW the counter-defendant, Sandra Ferguson, by and through
19
       her attorney, John R. Muenster, and provides the Court with the following trial
20
       memorandum.
21

22
      I.   Waiver of jury trial and waiver of trial.
23

24         As noted in Dkt. # 158, undersigned counsel has received and reviewed
25    the court’s order on the parties’ motions in limine. Dkt. #157.         Undersigned
26    counsel is of opinion that the rulings contained therein, considered separately or
27   COUNTER-DEFENDANT’S TRIAL                            MUENSTER & KOENIG
     MEMORANDUM -1                                          IN MEMORIAM:
28                                                       KIM KOENIG (1956-2018)
                                                              14940 SUNRISE DRIVE NE
                                                           BAINBRIDGE ISLAND, WA 98110
                                                                 TEL: (206) 501-9565
                                                            EMAIL: JMKK1613@AOL.COM
           Case 2:17-cv-01685-RSM Document 169 Filed 11/08/18 Page 2 of 10




 1
      in conjunction with the Court’s previous rulings on the summary judgment
 2
      motions in this matter (Dkt. Nos. 85, 94, and 150, hereinafter “Court’s
 3
      rulings”), are tantamount to a directed verdict as to the defamation
 4
      counterclaim. Undersigned counsel is also of opinion that the Court’s rulings
 5
      are tantamount to summary judgment in favor of Mr. Waid as to the civil
 6
      harassment counterclaim.
 7
          In the interest of brevity, the contents of our memorandum waiving trial,
 8
      Dkt. #158, are incorporated by reference herein as though fully set forth.
 9

10
          Ms. Ferguson makes the waivers and consents set forth in Dkt. #158, page

11    2, lines 16-20, and page 3, lines 1-4, to conserve resources, to expedite
12    resolution of the disputed liability and damages issues in the trial court, and to
13    preserve all issues she has presented in this case for appeal.
14

15    II. The civil harassment counterclaim
16
          A.    The two Superior Court cases do not constitute “unlawful
17

18
      harassment” under RCW 10.14.020(2).

19
          “Unlawful harassment” is defined as follows:
20                      (2) “Unlawful harassment” means a knowing and
                 willful course of conduct directed at a specific person
21
                 which seriously alarms, annoys, harasses, or is
22               detrimental to such person, and which serves no
                 legitimate or lawful purpose. The course of conduct shall
23
                 be such as would cause a reasonable person to suffer
24               substantial emotional distress, and shall actually cause
25               substantial emotional distress to the petitioner, or, when
                 the course of conduct would cause a reasonable parent to
26

27   COUNTER-DEFENDANT’S TRIAL                             MUENSTER & KOENIG
     MEMORANDUM -2                                           IN MEMORIAM:
28                                                        KIM KOENIG (1956-2018)
                                                               14940 SUNRISE DRIVE NE
                                                            BAINBRIDGE ISLAND, WA 98110
                                                                  TEL: (206) 501-9565
                                                             EMAIL: JMKK1613@AOL.COM
           Case 2:17-cv-01685-RSM Document 169 Filed 11/08/18 Page 3 of 10




 1
                 fear for the well-being of their child.
 2
      RCW 10.14.020(2) (italics supplied).
 3

 4
          The term “course of conduct” is defined in the statute as

 5
      follows:
 6                    (1) “Course of conduct” means a pattern of conduct
                 composed of a series of acts over a period of time,
 7
                 however short, evidencing a continuity of purpose.
 8               “Course of conduct” includes, in addition to any other
                 form of communication, contact, or conduct, the sending
 9
                 of an electronic communication, but does not include
10               constitutionally protected free speech. Constitutionally
11               protected activity is not included within the meaning of
                 “course of conduct.”
12

13    RCW 10.14.020(1) (italics supplied).
14
          1. Superior Court case #14-2-29265-1. Mr. Waid alleges this case
15
      (“Ferguson I”) as part of his “civil harassment” counterclaim. See Dkt. #6, ¶¶8,
16
      12, 13, 22(n), page 19, lines 8-16.      Mr. Waid admits that his motion for
17
      summary judgment in Ferguson I was denied as to two claims. See Dkt. #6,
18
      ¶13, page 3, lines 24-25. The two claims going forward are major claims:
19
      malpractice and violation of the state Consumer Protection Act. See Exhibit 1,
20

21
      Order Granting in Part and Denying in Part Defendant’s Motion for Summary

22
      Judgment, 6-19-2015.      The survival of the claims past summary judgment
23    demonstrates that Ferguson I “serves [a] legitimate and lawful purpose.” It
24    does not constitute “unlawful harassment” under RCW 10.14.020(2).
25        Also, Ms. Ferguson’s filing of the case, with two meritorious claims
26    surviving summary judgment, is protected by Constitution’s right of access to
27   COUNTER-DEFENDANT’S TRIAL                              MUENSTER & KOENIG
     MEMORANDUM -3                                            IN MEMORIAM:
28                                                         KIM KOENIG (1956-2018)
                                                               14940 SUNRISE DRIVE NE
                                                            BAINBRIDGE ISLAND, WA 98110
                                                                  TEL: (206) 501-9565
                                                             EMAIL: JMKK1613@AOL.COM
           Case 2:17-cv-01685-RSM Document 169 Filed 11/08/18 Page 4 of 10




 1
      the courts. It is “constitutionally protected activity” within the meaning of
 2
      RCW 10.14.020(1). Accordingly, “Ferguson I” does not qualify as part of a
 3
      “course of conduct” of “unlawful harassment” for purposes of the “civil
 4
      harassment” counterclaim.1
 5
           2. Superior Court case #15-2-28797-4 SEA. Mr. Waid alleges this case
 6
      (“Ferguson II”) as part of his “civil harassment” counterclaim. See Dkt. #6,
 7
      ¶¶8, 13, 22(n), page 19, lines 8-16. Mr. Waid appears to admit that the claims
 8
      which survived summary judgment in Ferguson I are contained in the Ferguson
 9

10
      II complaint. Ibid, page 19, lines10-12. It appears that Ferguson II has been

11    stayed pending Mr. Waid’s appeal of adverse rulings against him in Ferguson I.
12    These facts demonstrate that Ferguson II “serves [a] legitimate and lawful
13    purpose.” RCW 10.14.020(2). It does not constitute “unlawful harassment”
14    under the statute. Ibid.
15         Like Ferguson I, Ms. Ferguson’s filing of Ferguson II, with the two
16    meritorious claims that survived summary judgment in Ferguson I, is protected
17    by Constitution’s right of access to the courts. It is “constitutionally protected
18
      activity” within the meaning of RCW 10.14.020(1). Accordingly, Ferguson II
19
      does not qualify as part of a “course of conduct” of “unlawful harassment” for
20
      purposes of the “civil harassment” counterclaim.
21

22

23

      1
24     Ferguson I was dismissed without prejudice by Judge Ramseyer. See Exhibit 2.
25
      Waid’s motion to dismiss the case with prejudice was denied by the trial court.
      See Order Denying Defendant’s Motion for Dismissal with Prejudice, King
26
      County #14-2-29265-1SEA, Sub.# 357, 12-31-2015.
27   COUNTER-DEFENDANT’S TRIAL                            MUENSTER & KOENIG
     MEMORANDUM -4                                          IN MEMORIAM:
28                                                       KIM KOENIG (1956-2018)
                                                              14940 SUNRISE DRIVE NE
                                                           BAINBRIDGE ISLAND, WA 98110
                                                                 TEL: (206) 501-9565
                                                            EMAIL: JMKK1613@AOL.COM
           Case 2:17-cv-01685-RSM Document 169 Filed 11/08/18 Page 5 of 10




 1
           B. Ms. Ferguson’s sworn statements made in litigation are protected
 2
      by witness immunity and are not “unlawful harassment”.
 3
           Mr. Waid alleges sworn statements by Ms. Ferguson as part of his “civil
 4
      harassment” counterclaim. See Dkt. #6, ¶21, ¶22(a) through (e), (g) through(i),
 5
      and (k) through (m), pages 16-19.
 6
           Mr. Waid’s counterclaim cites Mr. Waid’s letter to Ms. Congalton at the
 7
      bar association as an exhibit. The letter in turn appears to cite exhibits which
 8
      mostly appear to be sworn statements, declarations and/or deposition testimony
 9

10
      in the Ferguson I case. Mr. Waid says the statements are not true. However, as

11    noted above, the two main claims of malpractice and violation of the Consumer
12    Protection Act survived summary judgment in Ferguson I, and now await
13    disposition as part of Ferguson II.
14         The sworn statements do not fit the definition of “unlawful harassment” in
15    RCW 10.14.020(2). The testimony “serves [a] legitimate and lawful purpose.”
16    Ibid. The testimony Ms. Ferguson gave in Ferguson I would appear to be
17    constitutionally protected activity as part of the right of access to the courts, not
18
      an unlawful “course of conduct”. See RCW 10.14.020(1).2
19
           Finally, liability in this counterclaim for the sworn testimony appears to be
20
      barred by the doctrine of witness immunity. See Bruce v. Byrne-Stevens &
21
      Assoc. Eng’rs, 113 Wash.2d 123, 124, 776 P.2d 666, 667(1989). Accordingly,
22
      the sworn testimony does not qualify as part of a “course of conduct” of
23
      “unlawful harassment” for purposes of the “civil harassment” counterclaim.
24
      2
25
       In the opinion of undersigned counsel, there is no “constitutional right to lie”.
      Here the parties vigorously dispute the truthfulness of each other’s statements.
26
      The burden of proof in this civil harassment claim rests on Mr. Waid.
27   COUNTER-DEFENDANT’S TRIAL                              MUENSTER & KOENIG
     MEMORANDUM -5                                            IN MEMORIAM:
28                                                         KIM KOENIG (1956-2018)
                                                                14940 SUNRISE DRIVE NE
                                                             BAINBRIDGE ISLAND, WA 98110
                                                                   TEL: (206) 501-9565
                                                              EMAIL: JMKK1613@AOL.COM
            Case 2:17-cv-01685-RSM Document 169 Filed 11/08/18 Page 6 of 10




 1
      RCW 10.14.020(1) and (2), supra.
 2
            C. Ms. Ferguson’s statements to the bar association are protected by
 3
      ELC 2.12 and are not “unlawful harassment”.
 4
            Mr. Waid seeks to sue Ms. Ferguson based upon her statements to the state
 5
      bar association. See Docket #6, page 14, ¶ 6, lines 15-17; page 19, ¶o, lines 17-
 6
      19.    Ms. Ferguson is immune pursuant to ELC 2.12. The immunity rule
 7
      establishes that such communications “serve [a] legitimate or lawful purpose”.
 8
      Her statements to the bar association do not constitute “unlawful harassment”
 9

10
      under RCW 10.14.020(2).       Such communications would also appear to be

11    constitutionally protected, and thus not part of an unlawful “course of conduct”
12    under RCW 10.14.020(1).
13

14    III. The defamation counterclaim.
15          A. Mr. Waid does not have actual damages.
16          Mr. Waid’s defamation counterclaim is based upon Ms. Ferguson’s AVVO
17    postings. See Order, Dkt. No. 85, page 1, lines 23-26; and page 2. Mr. Waid’s
18
      testimony re his claimed damages on his defamation counterclaim is excerpted
19
      as Exhibit A to the Documents Declaration of John Muenster in support of our
20
      summary judgment motion to dismiss the defamation counterclaim, Dkt. #118
21
      deposition pages 93-104 and 130 (hereinafter “Excerpts”). The testimony is
22
      summarized as follows:
23
                  (1)   Mr. Waid is asserting “presumed damages, general damages,
24
      presumed general damages, if you will, for defamation per se.” Excerpts, page
25
      93, lines 8-12.
26

27   COUNTER-DEFENDANT’S TRIAL                            MUENSTER & KOENIG
     MEMORANDUM -6                                          IN MEMORIAM:
28                                                       KIM KOENIG (1956-2018)
                                                             14940 SUNRISE DRIVE NE
                                                          BAINBRIDGE ISLAND, WA 98110
                                                                TEL: (206) 501-9565
                                                           EMAIL: JMKK1613@AOL.COM
             Case 2:17-cv-01685-RSM Document 169 Filed 11/08/18 Page 7 of 10




 1
                    (2)    The dollar amount for “presumed damages” he is claiming
 2
      “will be well into seven figures”. Excerpts, page 94, lines 22-25; page 95, lines
 3
      1-4.
 4
                    (3)    Mr. Waid stated: “I don't know who didn't call or who didn't
 5
      contact us because of Ms. Ferguson's defamation.”         Excerpts, page 95, lines
 6
      22-24.
 7
                    (4)    Mr. Waid does not know how long the postings were on the
 8
      Internet. He stated that AVVO took down the first posting sometime between
 9

10
      August 8th and August 11th. Excerpts, page 96, lines 22-25; page 97; page 98,

11    lines 1-13.
12                  (5)   Mr. Waid can’t tell if he lost business due to the postings. He
13    is not putting a dollar value on humiliation. Excerpts, page 100, page 20-25;
14    page 101, lines 1-18.
15                  (6)   Mr. Waid does not recall anyone telling him they saw the
16    AVVO posting. Excerpts, page 101, lines 19-25; page 102, lines 1-11.
17                  (7)   Mr. Waid is not claiming having to go to a therapist or out of
18
      pocket expenses due to these publications. Excerpts, page 103, lines 12-16.
19
                    (8)   This is a “presumed damages” case only. Excerpts, page 103,
20
      lines 17-25; page 104, lines 1-6.
21
                    (9)    The terms “general damages” and “presumptive damages”
22
      were used interchangeably in the deposition. Excerpts, page 130, lines 13-25;
23
      page 131, line 1.
24

25

26

27   COUNTER-DEFENDANT’S TRIAL                              MUENSTER & KOENIG
     MEMORANDUM -7                                            IN MEMORIAM:
28                                                         KIM KOENIG (1956-2018)
                                                               14940 SUNRISE DRIVE NE
                                                            BAINBRIDGE ISLAND, WA 98110
                                                                  TEL: (206) 501-9565
                                                             EMAIL: JMKK1613@AOL.COM
              Case 2:17-cv-01685-RSM Document 169 Filed 11/08/18 Page 8 of 10




 1
             B. Presumed damages.
 2
             Actual damages are off the table. In its order denying our motion for
 3
         summary judgment on the defamation claim, the Court ruled: “Mr. Waid is
 4
         permitted to argue at trial the negligence standard of fault for his defamation
 5
         counterclaim without evidence of actual damages.” Order, Dkt. #150, page 4,
 6
         lines 5-7.   Per the Court’s prior rulings, Mr. Waid can attempt to obtain
 7
         “presumed damages”.3     “The trial court's discretion is to determine which
 8
         presumed damages, either nominal or substantial, are awarded.” Maison de
 9

10
         France v. Mais Oui!, 126 Wash.App. 34, 54, 108 P.3d 787 (2005).

11           If the Court finds that any of the AVVO statements are defamatory and
12       untrue, the Court then exercises its discretion in choosing between nominal and
13       substantial damages to be awarded based upon the statement.             Maison de
14       France, supra. The Court should take into account the fact that Mr. Waid has
15       no actual damages.    There is apparently no evidence that anyone saw the
16       AVVO posts, outside of the respective “camps” of the parties and their lawyers.
17       Presumed damages are not punitive damages. Punitive damages cannot be
18
         awarded. See Dkt. #157, page 3, lines 10-11. Given all the circumstances, if
19
         any damages are to be awarded (which we dispute), the Court should award
20
         nominal damages in the amount of $1.00.
21

22

23

24

25
     3
      This discussion is submitted without waiving our position that “presumed
26
     damages” are not available at all.
27   COUNTER-DEFENDANT’S TRIAL                             MUENSTER & KOENIG
     MEMORANDUM -8                                           IN MEMORIAM:
28                                                        KIM KOENIG (1956-2018)
                                                               14940 SUNRISE DRIVE NE
                                                            BAINBRIDGE ISLAND, WA 98110
                                                                  TEL: (206) 501-9565
                                                             EMAIL: JMKK1613@AOL.COM
           Case 2:17-cv-01685-RSM Document 169 Filed 11/08/18 Page 9 of 10




 1
      IV. The Court should decide the case based on the record to date.
 2
           The parties have already compiled a voluminous record of thousands of
 3
      pages in the case. The record as it stands is sufficient for the Court to decide.
 4
      This seems especially true given the absence of actual damages.
 5
           It is clear that Ms. Ferguson’s purpose was to protect the public from
 6
      Waid. She helped Waid’s former client Angela Oppe (who had been wronged
 7
      by Waid) secure counsel for her own case. Ms. Ferguson helped Ms. Oppe
 8
      without any pecuniary gain for herself.
 9

10
           The AVVO posts show that Ms. Ferguson was neither negligent nor

11    malicious. The posts show that she was concerned for the public; she had
12    nothing to gain for herself.
13         We respectfully contend that Waid should have to prove fault and falsity.
14    The defamation per se concept should not relieve Waid of the burden of proving
15    the elements of defamation.
16         The Court should find for Ms. Ferguson on the civil harassment claim. The
17    Court should find for Ms. Ferguson on the defamation claim. Her sincerity and
18
      dedication in pursuing justice is clear. She would not have devoted her time
19
      and resources to this cause unless she believed that the truth is on her side.
20
                        DATED this the 8th day of November, 2018
21
                               Respectfully submitted,
22                             MUENSTER & KOENIG
23                             By: S/John R. Muenster
                                   JOHN R. MUENSTER
24
                                   Attorney at Law
25                                 WSBA No. 6237
                                   jmkk1613@aol.com
26

27   COUNTER-DEFENDANT’S TRIAL                              MUENSTER & KOENIG
     MEMORANDUM -9                                            IN MEMORIAM:
28                                                         KIM KOENIG (1956-2018)
                                                               14940 SUNRISE DRIVE NE
                                                            BAINBRIDGE ISLAND, WA 98110
                                                                  TEL: (206) 501-9565
                                                             EMAIL: JMKK1613@AOL.COM
          Case 2:17-cv-01685-RSM Document 169 Filed 11/08/18 Page 10 of 10




 1
                         Of Attorneys for Counter-Defendant
 2

 3

 4                           CERTIFICATE OF SERVICE
 5
        The undersigned hereby certifies that on or about the 8th day of November,
 6
        2018, a true and correct copy of the foregoing document was filed with the
 7        Clerk of the Court via ECF and served via ECF on opposing counsel.
 8
                                  S/ John R. Muenster
 9                                Muenster & Koenig
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27   COUNTER-DEFENDANT’S TRIAL                           MUENSTER & KOENIG
     MEMORANDUM -10                                        IN MEMORIAM:
28                                                      KIM KOENIG (1956-2018)
                                                            14940 SUNRISE DRIVE NE
                                                         BAINBRIDGE ISLAND, WA 98110
                                                               TEL: (206) 501-9565
                                                          EMAIL: JMKK1613@AOL.COM
